1    Steven L. Crawford #166488
     LAW OFFICE OF STEVEN L. CRAWFORD
2    192 North 11th Street
3    Grover Beach, CA 93433
     Telephone: (805)458-6312
4    Fax: (805)489-2001
5    Attorney for Defendant Orlando Gillam
6
7
8                          UNITED STATES DISTRICT COURT
9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,       )                      Case No. 1:19CR0080 LJO/SKO
12                                   )
                    Petitioner,      )
13                                   )                      WAIVER OF APPEARANCE
14                                   )                      AND REQUEST FOR ORDER
                                     )                      AUTHORIZING WAIVER OF
15
                                     )                      APPEARANCE
16   ORLANDO GILLAM,                 )
                                     )                      Date: 11/04/2019
17
                    Defendant.       )                      Time: 1:00 p.m.
18   _______________________________ )                      Dept: SKO
19
20         TO THE HONORABLE SHEILA K. OBERTO:

21         Defendant ORLANDO GILLAM hereby waives his right to be present in
22
     person for the status hearing currently set for November 4, 2019 at 1:00 p.m.
23
24   Defendant hereby requests the court to proceed in his absence and agrees that his
25
     interests will be deemed represented at said hearing by the presence of his attorney
26
27
     Steven L. Crawford and/or an attorney hired by Mr. Crawford to appear. This

28   request is based upon the fact that Mr. Gillam recently got a new job and his ability
                         Declaration -- United States of America v. Orlando Gillam
                                   Case No. CR-F-19-00080 LJO/SKO
                                                   Page 1
1    to get time off is limited and Mr. Gillam wants to continue to keep his employment
2
     which may become a hardship should he continue to miss work. Mr. Gillam has
3
4    been and continues to be in contact with my office and is not a flight risk or danger
5
     to society. In addition, he has made every court appearance thus far and has kept
6
7
     all appointments with his pretrial service officer.

8    Dated: October 23, 2019
9
                                 Respectfully submitted,
10
11
12
                                       /S/ Steven L. Crawford
13                               Steven L. Crawford
                                 Attorney for Orlando Gillam
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                         Declaration -- United States of America v. Orlando Gillam
                                   Case No. CR-F-19-00080 LJO/SKO
                                                   Page 2
1
2               DECLARATION OF COUNSEL IN SUPPORT OF WAIVER OF
                                 APPEARANCE
3
4    I, STEVEN L. CRAWFORD, do hereby declare under penalty of perjury as
5
     follows:
6
7
        1.      That I am appointed to represent Defendant Orlando Gillam:

8       2.      Mr. Gillam and I have had conversations on the telephone as well as
9
                several face to face meetings regarding this case;
10
11      3.      That Mr. Gillam has been responsive to my phone calls and requests for
12
                information without delay;
13
        4.      That due to the hardship financially, Mr. Gillam asked that he be
14
15              permitted to have me as his counsel or other counsel hired by me to
16
                appear for him in absentia.
17
18              Executed this 23rd day of October, 2019 in Grover Beach, California.
19
20
                                                                    /S/ Steven L. Crawford
21
22                                                 STEVEN L. CRAWFORD
23
24
25
26
27
28

                         Declaration -- United States of America v. Orlando Gillam
                                   Case No. CR-F-19-00080 LJO/SKO
                                                   Page 3
1
2                                                  ORDER
3
              Defendant, ORLANDO GILLAM’s, appearance is hereby waived at the trial setting
4
     currently set for November 4, 2019, at 1:00 p.m. Counsel, Steven L. Crawford, shall be
5
6    present to represent the interests of Mr. GILLAM.

7
     IT IS SO ORDERED.
8
9    Dated:     October 25, 2019                                      /s/   Sheila K. Oberto
10   .
                                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                           Declaration -- United States of America v. Orlando Gillam
                                     Case No. CR-F-19-00080 LJO/SKO
                                                     Page 4
